253 F.2d 709
Fred WILLIAMS, Appellant,v.John F. MULCAHEY, District Director of Immigration and Naturalization at Detroit, Michigan, Appellee.
No. 13119.
United States Court of Appeals Sixth Circuit.
December 17, 1957.
Writ of Certiorari Denied April 28, 1958.

See 78 S. Ct. 793.
George W. Crockett, Jr., Goodman, Crockett, Eden & Robb, Detroit, Mich., for appellant.
Fred W. Kaess, U. S. Atty., Dwight K. Hamborsky, Asst. U. S. Atty., Detroit, Mich., Charles Gordon, Regional Counsel, Immigration and Naturalization Service, St. Paul, Minn., for appellee.
Before McALLISTER, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
The appellant has filed a petition for a rehearing and stay of mandate in this case, pending the decision of the Supreme Court of the United States in Rowoldt v. Perfetto. That case has now been decided. 355 U.S. 115, 78 S. Ct. 180, 2 L. Ed. 2d 140.


2
In the present case the evidence showed that the appellant at various times between 1929 and 1949 was known as a "functionary" and an "organizer" in the Communist Party, that he was a member of the Party's Michigan District Committee and District Bureau, that he was a delegate to national and Michigan conventions of the Party in 1934, and that he was a candidate for public office in Michigan on the Communist Party ballot. There was thus a substantial basis for finding that he committed himself to the Communist Party in consciousness that he was "joining an organization known as the Communist Party which operates as a distinct and active political organization * * *." Galvan v. Press, 1954, 347 U.S. 522, 528, 74 S. Ct. 737, 741, 98 L. Ed. 911; Rowoldt v. Perfetto, supra.


3
The petition for rehearing and stay of mandate is denied.